Citation Nr: 9921004	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of medial meniscectomy, right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied a claim by the veteran seeking entitlement 
to an increased disability rating for his service-connected right 
knee disability.

This appeal was originally before the Board in June 1998, at 
which time it remanded the case back to the RO for additional 
evidentiary development.  That development has been completed 
and, thus, this case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of the 
veteran's claim has been developed.

2.  The veteran has no right knee and, thus, no current residuals 
of a medial meniscectomy, right knee.

3.  The veteran's 10 percent disability rating for service-
connected residuals of medial meniscectomy, right knee, has been 
in effect for more than 20 years.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
service-connected residuals of medial meniscectomy, right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §  4.71(a), Diagnostic Codes (DCs) 5256-5263  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81  (1990).  Here, the veteran's claim is well grounded because 
he has a service-connected right knee disorder and has claimed 
that the disability has worsened since it was last rated; medical 
evidence has been submitted which the veteran's believes supports 
his contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).

Because the veteran's claim is well-grounded, VA has a duty to 
assist with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the Board 
remanded this case back to the RO in June 1998 for further 
medical development.  In response, the veteran was provided an 
updated VA examination of his right knee disorder and was 
contacted to provide information as to any other medical 
treatment for his right knee.  The veteran has not indicated that 
there is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to diagnostic 
codes in the Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Rating Schedule).  It must be noted that the pyramiding 
of various diagnoses of the same disability is prohibited.  
38 C.F.R. § 4.14  (1998).  Where there is a question as to which 
of two evaluations under a specific diagnostic code shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating is 
at issue, the current level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal disability 
under 38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 Vet. 
App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant."  38 U.S.C.A. § 5107(b)  (West 
1991).

II.  Evidence

Service medical records showed that the veteran had no right knee 
defects upon induction into service, according to his April 1960 
induction medical examination report.  A July 1961 outpatient 
record shows that the veteran had complaints of a "locked" 
right knee.  Impression was internal derangement of the right 
knee, noted to be of 3 year duration.  A January 1962 record 
shows that he underwent elective arthrotomy of the right knee, 
with medial meniscectomy.  The veteran's April 1962 separation 
medical report is negative for any right knee defects, except for 
a scar.  On the associated report of medical history, the veteran 
indicated that he was still having pain in his right knee.

Subsequent to service, a June 1962 VA examination report 
indicates that the veteran's right knee had no abnormalities, 
instability, or tenderness, but had marked crepitation and lacked 
20 degrees of flexion.  Diagnosis was residuals of medial 
meniscectomy, right knee.  

The veteran was granted entitlement to service connection for 
residuals of medial meniscectomy, right knee, by RO decision 
dated August 1962.  A 10 percent disability rating was assigned.

A July 1967 VA examination report indicates that the veteran's 
right knee had a well-healed scar, normal extension, and normal 
stability.  Cruciate and collateral ligaments were intact.  There 
was crepitation on movement.  There was no tenderness, synovial 
thickening, or increase in interarticular fluid.  Flexion showed 
a loss of 10 degrees.  X-rays were unremarkable.  Diagnosis was 
residuals of medial meniscectomy, right knee.

Private outpatient and hospitalization reports, dated from 
September 1993 to October 1993, show that the veteran was 
involved in a motor vehicle accident in August 1993, during which 
he suffered a crushing injury to his right lower extremity, 
involving a severe open tibia fracture.  According to a September 
1993 discharge summary, the veteran underwent several surgical 
procedures on his right leg, including an open reduction/internal 
fixation and external fixator plantation.  After being discharged 
from the hospital, the veteran returned approximately two weeks 
later with chronic draining of a lower extremity wound.  The 
veteran had a severe infection in his right lower extremity.  The 
private medical records show that, after aggressive orthopedic 
care was unsuccessful, the veteran underwent a low above-the-knee 
amputation of the right lower extremity.  An October 1993 
operative report indicates that the amputation involved entering 
the right knee medially with a sharp dissection taken across the 
knee structures including the anterior cruciate and posterior 
cruciate ligaments.  The patella was removed in a normal 
patellectomy fashion.  An October 1993 surgical pathology report 
shows that the amputated portion of the right leg consisted of 
the entire lower leg, including the right knee joint.

An October 1996 VA general medical examination report reflects 
that the veteran was in a wheelchair.  It indicates, as medical 
history, that his right leg amputation was a below-the-knee 
amputation and that the right patella was still in place, but 
"nothing else remain[ed]."  There was some movement of the 
patella.  Diagnosis was postoperative medial meniscectomy and 
postoperative right leg amputation at the level of the knee.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in January 1997.  During the hearing, 
he stated that he has instability of his right leg prosthesis, 
requiring him to used a wheelchair.

The most recent medical evidence is a January 1999 VA examination 
report.  It was requested pursuant to Board remand because the 
Board found it unclear whether or not the veteran currently had a 
right knee.  The report reflects that the veteran's surgical 
medical history indicates that his amputation was advanced to the 
supracondylar level and involved removal of the patella.  
Clinically, the amputation was above the knee joint.  The 
examiner specifically remarked that "the patient does not have a 
right knee or any elements of the right knee joint."  X-rays 
also revealed that the veteran's right knee joint was not 
present.

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected residuals of medial meniscectomy, right knee.  
Specifically, he asserts that he recently had his right leg 
amputated below the knee and that instability of his right 
patella makes it difficult to properly wear a prosthesis.  
Overall, he believes that the evidence of record supports an 
increased rating.

As stated above, the veteran's service-connected residuals of 
medial meniscectomy was assigned a 10 percent disability rating 
in 1962 pursuant to DC 5257 of the Rating Schedule.  DC 5257 
pertains to "other" impairment of the knee manifested by 
lateral instability and recurrent subluxation.  38 C.F.R. § 
4.71a, DC 5257  (1998).  Under that code, a 10 percent rating 
reflects a "slight" disability.  Id.  A rating of 20 percent is 
warranted for a "moderate" disability and a 30 percent rating 
is warranted for a "severe" disability.  Id.

In this case, the Board finds that the veteran currently has no 
manifestations of his service-connected right knee disability.  
That is, he has no residuals of his inservice medial 
meniscectomy.  This conclusion is made clear by the fact that the 
veteran no longer has a right knee.  As the medial evidence 
shows, he was involved in a motor vehicle accident in 1993, 
suffering severe injury to his right leg which ultimately 
required an amputation of the right leg.  While it was initially 
unclear as to whether or not the veteran still had a right knee, 
it is now clear that the amputation was above the knee.  This is 
shown by the private hospital records at the time of the 1993 
accident and by the most recent VA medical report, the latter of 
which was requested for the specific purpose of determining 
whether or not the veteran had a right knee.

Since the veteran no longer has a right knee, he does not have 
any right knee instability or subluxation, or any other 
pathology, due to the inservice medical meniscectomy.  He asserts 
that his prosthesis is unstable.  The Board accepts this as true.  
It also acknowledges that the veteran is significantly disabled 
as a result of his right leg amputation.  However, the Board, in 
determining if an increased disability rating is warranted, must 
only consider symptoms due to the service-connected disability.  
38 C.F.R. §§  3.303, 4.1  (1998).  The veteran's right leg 
amputation occurred in 1993, more than 30 years after his 
military service.  It is in no way related to his service.  
Moreover, since it was an above-the-knee amputation, the veteran 
no longer has any service-connected right knee disability 
symptoms.

In light of the above, the Board finds no basis for an increased 
disability rating for the veteran's service-connected residuals 
of medial meniscectomy, right knee.

It is noteworthy, as the RO pointed out, that the law provides 
that a service-connected disability which has been continuously 
rated at or above any evaluation for 20 years or more for 
compensation purposes, will not be reduced to less than that 
evaluation unless upon a showing of fraud.  38 C.F.R. § 3.951(b)  
(1998).  Here, the veteran's 10 percent disability rating for his 
service-connected residuals of right knee medial meniscectomy was 
in effect since May 1962, i.e. for more than 20 years.  
Therefore, that rating is continued.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as required 
under the provisions of 38 U.S.C.A. § 5107(b) (West 1991).

In light of the above, the veteran's claim is denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for service-
connected residuals of medial meniscectomy, right knee, currently 
rated as 10 percent disabling, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

